The plaintiff in error, hereinafter referred to as the defendant, was convicted of having possession of a still and worm, and was sentenced to pay a fine of $50, and be imprisoned in the county jail for 30 days. From the judgment, the defendant has appealed.
Considerable record is made in this case on the question of the validity of a search warrant. From an examination of the testimony contained in the record, the testimony of the state shows that the officers had searched certain places, and when they came to defendant's house and talked with him with reference to the information they had that a still was somewhere on the place, the defendant told them where it was and went with them to where the still was located, which was something like a half mile or more from the defendant's house. Some of the testimony of the state tends to show that the defendant told the officers that he and a man by the name of Sutton were running the still on a fifty-fifty basis. This *Page 164 
was denied by the defendant. The defendant denied he had anything to do with the still, and claims he discovered the location of the still while he was out squirrel hunting.
Several errors are assigned by the defendant and urged for a reversal of this case. The seventh assignment is that the verdict of the jury and judgment and sentence of the court is not sustained by the evidence. The testimony of the state is in conflict with the defendant's testimony. That question was settled by the jury adverse to the defendant. Where there is any competent evidence upon which the jury can reasonably find a verdict of guilty, this court will not disturb the same. Tennison v. State, 32 Okla. Cr. 257, 240 P. 323; Shields v. State, 32 Okla. Cr. 344, 240 P. 661; and Frank Harvey v. State, 51 Okla. Cr. 164, 300 P. 434.
The other errors assigned do not possess sufficient merit to warrant a reversal. The judgment is affirmed.
EDWARDS and CHAPPELL, JJ., concur.